Case 1:19-cv-03283-RDM Document 98 Filed 01/12/21 Page 1 of1

United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 20-5369 September Term, 2020
1:19-cv-03283-RDM
Filed On: January 12, 2021 [1879709)

Northwest Immigrant Rights Project, et al.,
Appellees
V.

United States Citizenship and Immigration
Services, et al.,

Appellants

MANDATE
In accordance with the order of January 12, 2021, and pursuant to Federal Rule
of Appellate Procedure 41, this constitutes the formal mandate of this court.
FOR THE COURT:
Mark J. Langer, Clerk
BY: /s/

Laura M. Chipley
Deputy Clerk

Link to the order filed January 12, 2021.
